PER CURIAM.
The District Court of the United States for the Southern District of California, Central Division, upon receipt of the mandate in the case of Bowles v. Glick Brothers Lumber Company et al., No. 10664 on the docket of this court, 146 F.2d 566, granted a motion for the delivery to Paul A. Porter, Administrator, Office of Price Administration, of the documentary evidence held in the court below pursuant to an order of this court dated January 24, 1944. Appellants assert that the question is still before the district court as to whether these documents were unlawfully *520searched for and seized and were properly ordered suppressed in violation of the Fourth and Fifth Amendments of the Constitution, and that defendants upon the trial of the action below intend again to renew such motions to supress such evidence.
It is our opinion that in view of the case as stated to us the order attempted to be appealed from is not an appealable order.
In any event, we take notice of the record in case No. 10664 and of our order therein, today entered, terminating and setting aside the order of sequestration in that case. The question of the power of the district court to make such an order has become moot.
It is ordered that the appeal attempted in the instant case is dismissed.